Citation Nr: 0918046	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his step-father


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from August 1989 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent rating for PTSD, effective September 26, 2002.  In 
August 2004, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in January 
2005, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2005.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

In June 2006, the Veteran and his step-father testified 
during a hearing before the undersigned Veterans Law Judge 
(VLJ) at the RO; a transcript of that hearing is associated 
with the claims file.  During the hearing, the Veteran 
submitted additional evidence consisting of lay and medical 
statements from third-party individuals and outpatient VA 
treatment records dated March 17, 2005 and June 7, 2006 
(signed by his VA treating psychiatrists).  This evidence was 
accompanied by a signed waiver of RO jurisdiction.  See 
38 C.F.R. §§ 20.800, 20.1304.

In June 2007, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing the requested 
actions, the AMC continued the denial of the claim(as 
reflected in the March 2009 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.

As a final preliminary matter, the Board also notes that, in 
March 2003, the Veteran raised the matters of entitlement to 
service connection for major depressive disorder and for pain 
disorder, each as secondary to PTSD.  As the RO has not 
adjudicated these matters, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The weight of the competent, probative evidence 
establishes that the Veteran's psychiatric symptomatology of 
auditory hallucinations, delusions, paranoid ideation, 
impaired organization, problems with short-term memory, lack 
of motivation, neglect of hygiene, and suicidal ideation are 
related to schizophrenia, not service-connected PTSD.

3.  Since the September 26, 2002 effective date of the grant 
of service connection, the Veteran's  psychiatric 
symptomatology attributable to PTSD has included, primarily,  
depressed mood, anxiety, hypervigilance, panic attacks 
(weekly or less often), chronic sleep impairment, and 
impaired concentration; overall, these symptoms are 
indicative of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the post-rating January 2005 SOC set forth 
the criteria for higher ratings for PTSD.  A July 2007 post-
rating letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate a claim 
for a higher rating, as well as what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter also provided 
the Veteran with general information pertaining to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
and asked him to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of section 3.159 then in effect).  

After issuance of the above-described notice,  and 
opportunity for the Veteran to respond, the March 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the above-
described notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of post-
service private medical records, as well VA outpatient 
treatment records, and reports of VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's Board hearing, as well as various 
written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also finds that no 
further RO action prior to appellate consideration of this 
claim is warranted.

In the July 2007 remand, the Board, inter alia, instructed 
that the RO contact the National Personnel Records Center 
(NPRC) to attempt to obtain copies of the Veteran's service 
treatment records and request that the Veteran provide 
specific authorization to enable it to obtain all outstanding 
pertinent records from the Clubhouse of Suffolk.  Later that 
month, the RO submitted a request to the NPRC for the 
Veteran's service treatment records and sent the Veteran a 
letter asking him to complete an authorization form for the 
above facility.  Although the NPRC did not reply and the RO 
did not submit a second request, given the RO's prior 
fruitless attempts to obtain the Veteran's service treatment 
records, the Board finds that the RO substantially complied 
with the July 2007 remand directives, and that no further 
action in this regard is warranted.  See Dyment v. West¸ 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Further, 
given the nature of evaluating initial rating claims, which 
requires evaluation of the medical evidence since the 
effective date of the grant of service connection-in this 
case, September 26, 2002-the Board finds that the Veteran is 
not prejudiced by the lack of his service treatment records, 
which date to 10 years prior to the effective date.

As to the request for authorization to release records from 
Clubhouse of Suffolk, the Veteran did not reply.  As he did 
not provide the requested authorization to release records 
from this facility, the RO was not required to take 
additional action to comply with the duty to assist.  See 38 
C.F.R. § 3.159(c)(1)(i), (ii) (claimant must cooperate fully 
with VA's reasonable efforts to obtain relevant records from 
non-Federal agency or department custodians, including 
authorizing release of existing records).  See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street").  Thus, the Board finds 
that the RO substantially complied with the July 2007 remand 
directives with respect to this matter, and that no further 
action in this regard is warranted.  See Dyment¸ 13 Vet. App. 
at 146-47.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  38 C.F.R. § 4.14.

Although the 30 percent rating for the Veteran's PTSD has 
been assigned under Diagnostic Code 9411, the actual criteria 
for rating psychiatric disabilities other than eating 
disorders  is set forth in a General Rating Formula.  See 
38 C.F.R. § 4.130.  

Under that formula, a 30 percent rating is assignable for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. .

A 70 percent rating is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  .

A 100 percent rating is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Also for consideration in the evaluation of rating claims for 
psychiatric disabilities are the Global Assessment of 
Functioning (GAF) scores assigned.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), the GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

Considering the pertinent evidence of record in light of all 
the above, the Board finds that the criteria for an initial 
rating in excess of 30 percent for PTSD have not been met at 
any point since the effective date of the grant of service 
connection.

The report of a March 2002 VA Gulf War Protocol examination 
reflects a past history of PTSD and depression and complaints 
of hearing voices that he cannot make out but have stopped 
since taking Risperdal.  He also reported having flashbacks, 
sleep disturbance, anxiety, and stress.

The report of a May 2002 VA examination for chronic fatigue 
syndrome reflects a past history of schizophrenia and 
depression for about two years and complaints of depression 
and sleep disturbance.  The examiner stated that the Veteran 
does not meet the criteria for chronic fatigue syndrome but 
stated that his symptoms could be a secondary manifestation 
of his depression and PTSD.

The report of a June 2002 VA examination for neurological 
disorders reflects a past history of chronic schizophrenia, 
alcohol dependence in full remission, and anxiety and panic 
attacks.  The Veteran was currently a resident in the PTSD 
unit because of the psychosis, with a history of hearing 
voices and suicidal thoughts and hallucinations.  Examination 
revealed that the Veteran was alert, oriented times three, 
well-groomed, and very cooperative.  There was no evidence of 
any current hallucinations and the Veteran denied any 
suicidal or homicidal ideations.  Speech was fluent and 
organized.  The examiner diagnosed the Veteran with a long 
history of chronic schizophrenia, currently doing okay.

The report of a June 2003 VA examination for PTSD reflects 
that the Veteran lost his last job at a fast-food restaurant 
after becoming highly anxious and panicky, that since then he 
has been enrolled in work therapy programs at the Northport 
VA Medical Center (VAMC), and that he has been satisfactorily 
functioning in positions well below his educational level.  
His main social contacts appeared to be with members of his 
AA (Alcoholics Anonymous) and treatment groups.  He denied 
dating or being in a committed relationship for a number of 
years.  He had a conflicted and distant relationship with his 
mother and step-father with whom he has little contact.  He 
was living in a three-quarter house after losing his rented 
room during his last hospitalization at the Northport VAMC.  
His psychotic episodes have been highly distressing and 
disruptive but he reported no objective stressors since his 
discharge from service.  He did not indicate any significant 
legal difficulties in the past five or six years besides 
traffic violations.

The Veteran complained of frequent periods of depression 
during which he thinks about suicide, noting that he last 
planned to hurt himself on Memorial Day when he dressed in a 
military uniform and stood by train tracks contemplating 
suicide.  He described auditory hallucinations which have 
been well controlled by Risperidone, noting that the voices 
are generally derogatory or telling him to commit suicide, 
although he has on occasion felt he was hearing the voice of 
his Gulf War Bradley vehicle commander.  He reported last 
experiencing true auditory hallucinations in 2001 when he 
briefly discontinued his psychiatric medications and was 
hospitalized at the Northport VAMC.  He noted intrusive 
memories of combat experiences, occasional exaggerated 
startle reaction that sometimes progresses to panic, erratic 
sleep patterns with occasional nightmares related to service, 
and racing thoughts.  He indicated formed paranoid delusions 
when he is depressed and ideas of reference during periods of 
relative remission.  He also noted significant social 
isolation and little interest in routine activities.  Lastly, 
he reported having had impaired concentration for many years.

Examination revealed that the Veteran was casually dressed, 
appropriately groomed, alert and oriented in all spheres, 
made eye contact, and displayed behavior appropriate to the 
examination setting.  There was no impairment of 
communication or thought process, with speech spontaneous, 
relevant, and at normal rate and rhythm; thinking was 
logical, goal oriented, and without evidence of formal 
thought disorder; concentration was impaired; long- and 
short-term recall were grossly intact; mood was neutral with 
blunted affect; and judgment and insight were present.  He 
reported auditory hallucinations and delusions in the past 
and complained of racing and self-accusatory thoughts 
currently.  He indicated occasional neglect of personal 
hygiene during periods of depression but stated that he 
generally manages most activities of daily living 
competently, including finances.  He reported suicidal intent 
and plan several weeks ago after reading a book about the 
Gulf War but did not indicate current suicidal or homicidal 
ideation, intent, or plan.  He described occasional panic 
attacks, especially when reminded of the Gulf War.  He did 
not indicate rituals that interfere with functioning.  He 
reported erratic sleep patterns.  

The examiner noted that the Veteran's psychotic symptoms, 
including auditory hallucinations, are difficult to separate 
from symptoms more consistent with a diagnosis of PTSD.  He 
then stated that it seems as likely as not that the Veteran 
occasionally re-experiences traumatic combat-related events 
in flashbacks or as the content of auditory illusions or 
hallucinations.  The examiner noted that the Veteran's social 
withdrawal and emotional numbing, while primarily due to his 
depression and psychosis, are also at least as likely as not 
related to his experiences in combat.  He further noted that 
the Veteran's increased arousal-erratic sleep patterns and 
irritability-are also at least as likely as not related to 
his combat experiences, and that the Veteran indicated a need 
to avoid reminders of combat and significant distress when he 
is exposed to such reminders.  The examiner then stated that 
the Veteran meets DSM-IV criteria for PTSD but that it was 
not possible to quantify separately the effects of his 
schizoaffective disorder and his PTSD on functioning, 
although his psychotic and depressive symptoms appear to be 
predominantly responsible for his disorganization, inability 
to work at his occupational level, and his social withdrawal.  

The examiner diagnosed of schizoaffective disorder and 
chronic PTSD.  He then assigned a  GAF score of  50, noting 
that this reflected  symptoms of schizoaffective disorder, 
including recent suicidal ideation, occasional neglect of 
hygiene, indifference to most activities, infrequent auditory 
hallucinations, racing thoughts, impaired concentration, and 
ideas of reference; and symptoms of PTSD, including distress 
over reminders of combat, occasional re-experiencing 
symptoms, mildly exaggerated startle reaction, and discomfort 
in groups.  The examiner then opined that the Veteran's 
symptoms of PTSD, to the extent that they can be 
differentiated from his symptoms of schizoaffective disorder, 
appear at least as likely as not to be caused by his 
experiences in combat in the Persian Gulf War.

A March 2005 VA treatment note reflects that the Veteran 
suffers from several distinct mental disorders and their 
coexistence distorts the presentation of each.  Diagnoses 
included chronic PTSD, chronic schizophrenic disorder, 
recurrent major depressive disorder due to progression of 
PTSD, and panic disorder related to PTSD.  The psychiatrist 
noted that the Veteran has chronically disabling PTSD 
characterized by re-experiencing, avoidance, and 
hyperarousal.  The psychiatrist then stated that the 
Veteran's symptoms of "distrust, auditory hallucinations, 
flat affect and hypervigilance can be mistaken for symptoms 
of schizophrenia ONLY by untrained or un-informed 
professionals or merely to deny him benefits."  The 
psychiatrist added that the Veteran is grossly under-rated 
for compensation though he carries the weight of several 
mental disorders related to his military service.

The report of a November 2005 VA examination for PTSD, 
completed by the examiner who conducted the June 2003 
examination, reflects the following history since the last 
examination.  The Veteran had one unsuccessful attempt at 
gainful employment.  He  has been a client at Clubhouse of 
Suffolk, a community agency for the seriously mentally ill, 
for the past one to two years; and that, about two months 
ago, he was given a position as a peer counselor but was 
terminated after providing a wrong address because he was 
unable to concentrate due to racing thoughts, anxiety, and 
auditory hallucinations.  He believed that the job before 
this one was at a fast-food restaurant which he left due to 
stress.  The examiner attributed the Veteran's inability to 
work to symptoms of schizoaffective disorder, including 
impaired concentration, auditory hallucinations, and 
disorganization.  The examiner noted that, for the past three 
months, the Veteran has been living with two roommates in a 
supervised apartment.  Before then, he lived in a three-
quarter house.  He reported having several acquaintances and 
friends from Clubhouse and AA but that he does not socialize 
otherwise.  He watches television, reads, occasionally goes 
to the movies, and drives his own car.  

The Veteran  denied any contributory stressors or legal 
problems, but the examiner noted that his treatment notes 
show that he was involved in a physical altercation with the 
manager of the three-quarter house in January 2004.  He had 
been hospitalized psychiatrically at the Northport VAMC three 
times because of increasingly frequent and severe psychotic 
symptoms of hallucinations, racing thoughts, and paranoia 
associated with medication non-compliance or ineffectiveness.  
The primary diagnosis at each admission was schizoaffective 
disorder or schizophrenia with a secondary diagnosis of PTSD.  
He has been a regular psychiatric outpatient at the Northport 
VAMC and he has been taking Clozapine, which he says has 
helped control his auditory hallucinations and racing 
thoughts, except when he is under stress, as when he works.

As for current complaints, the Veteran stated that work or 
demands of structured activity bring about auditory 
hallucinations, usually derogatory.  He finds it difficult to 
concentrate and sometimes feels depressed.  He feels self-
conscious in public and worries that he will be criticized.  
He also reports some distressing memories of his military 
service, especially when he sees news reports about the war 
in Iraq.

Examination revealed that the Veteran was casually dressed, 
appropriately groomed, alert and oriented in all spheres, 
made eye contact, and displayed behavior appropriate to the 
examination setting.  Mood was neutral; affect was mildly 
constricted, with inappropriate laughter at times; there was 
no impairment of communication or thought process, with 
speech spontaneous, relevant, and at normal rate and rhythm; 
thinking was logical, goal oriented, and without evidence of 
formal thought disorder; long-term recall was grossly intact; 
short-term recall and concentration were mildly impaired but 
adequate for purposes of the examination; and judgment and 
insight were present.  The Veteran denied any suicidal or 
homicidal ideation, intent, or plan.  He reported occasional 
auditory hallucinations, currently well controlled by 
medication, and occasional ideas of reference.  He indicated 
adequate maintenance of personal hygiene and competent 
management of finances, diet, and other activities of daily 
living.  He did not report panic attacks, phobias, obsessive 
thoughts, or rituals that interfere with functioning.  
Lastly, he reported normal sleep patterns.

The examiner observed that, as noted in the treatment records 
on  the last VA examination, the Veteran displays prominent 
symptoms of schizoaffective disorder, especially when he is 
non-compliant with medication, including derogatory and 
occasionally command auditory hallucinations, paranoia, 
racing thoughts, impaired concentration, and disorganization.  
He noted the March 2005 VA progress note reflecting a 
psychiatrist's statement that the Veteran's distrust, 
auditory hallucinations, flat affect, and hypervigilance can 
be mistaken for symptoms of schizophrenia only by untrained 
or un-informed professionals or by persons trying to deny him 
benefits.  The examiner observed that the statement appears 
to be incorrect, as the Veteran has been diagnosed with 
schizoaffective disorder by a number of psychiatrists in both 
inpatient and outpatient settings, and these clinicians are 
presumably both informed and trained and have had no desire 
to deny him benefits.  He added that the DSM-IV states that 
flashbacks in PTSD must be distinguished from illusions, 
hallucinations, and other perceptual disturbances that may 
occur in disorders such as schizophrenia, other psychotic 
disorders, and mood disorder with psychotic features.  The 
examiner then stated that, because the Veteran does not 
report flashbacks associated with auditory hallucinations, 
the latter are less likely than not due to PTSD.

The examiner also stated that the Veteran reports symptoms 
attributable to both disorders that cannot be separately 
evaluated, namely impaired concentration, emotional numbing, 
and hypervigilance.  He noted that the latter should be 
distinguished from the episodes of frank paranoia, most 
likely associated with schizoaffective disorder, that have 
preceded his psychiatric hospitalizations.  The examiner 
noted that the Veteran continues to re-experience some 
combat-related events in intrusive thoughts and memories; 
describe emotional numbing and distancing as well as apparent 
avoidance of reminders of combat; and report difficulty 
concentrating and some hypervigilance, although his sleep 
patterns are essentially normal.  He stated that the 
Veteran's symptoms thus continue to meet DSM-IV criteria for 
PTSD.  He then noted that the Veteran's PTSD symptoms are 
relatively mild and recur intermittently but on at least a 
weekly basis.  The examiner stated that the Veteran's 
schizoaffective disorder symptoms are moderate to severe 
(during exacerbations or medication non-compliance).  He also 
noted that both disorders have been present without remission 
since the last examination.

The examiner  diagnosed of schizoaffective disorder and 
chronic PTSD.  He then assigned a GAF score of  52,which he 
indicated reflected  symptoms of schizoaffective disorder, 
including auditory hallucinations, low self-esteem, paranoid 
ideations, impaired concentration, and blunted affect; and 
symptoms of PTSD, including distressing memories of combat 
and emotional distancing.  He estimated the GAF score for the 
past year to be  51 to 56, based on ratings made by the 
Veteran's outpatient psychiatrist.  The examiner then stated 
that, although the Veteran reports some symptoms of PTSD, 
most of his social and occupational impairment is at least as 
likely as not due to symptoms associated with schizoaffective 
disorder.  He added that the Veteran's most prominent PTSD 
symptoms of hypervigilance, emotional distancing, and 
distressing memories of service do contribute at least as 
likely as not, but to an unquantifiable degree, to his 
current difficulties socializing and maintaining employment.  

In October 2008, the Veteran underwent further examination 
for PTSD by a panel of two VA examiners, one of whom 
conducted the prior June 2003 and November 2005 examinations.  
The examination report reflects a review of the claims file, 
to include the March 2005 VA treatment note which suggested 
that the Veteran's more severe symptoms of hallucinations, 
distrust, flat affect, and hypervigilance were solely the 
result of PTSD and had been misdiagnosed as psychotic 
symptoms by untrained or uninformed professionals or merely 
to deny him benefits.  Both examiners agreed that the Veteran 
did, in fact, suffer from schizophrenia in addition to PTSD 
and neither examiner agreed with the opinion expressed in the 
treatment note.  They noted a January 2006 letter from 
Clubhouse of Suffolk which described the Veteran's 
difficulties functioning as a peer specialist in the summer 
of 2005, but observed that there was no further information 
about his activities at the agency.  The Veteran stated that 
he stopped going to Clubhouse activities because of a recent 
change in staffing at the agency.  The examiners also noted 
that the Veteran last underwent VA examination in November 
2005, at which time he was diagnosed with PTSD and 
schizoaffective disorder, and observed that, although an 
attempt was made to evaluate the symptoms of each disorder 
separately for their effects on functioning, it was 
impossible to do so with any precision.  Lastly, they noted 
that he was hospitalized seven times for psychiatric 
treatment at the Northport VAMC from 1996 to 2004, including 
a three-month stay on the inpatient PTSD unit.  

The examiners observed that, based on the Veteran's treatment 
records, it appears that his psychotic symptoms of auditory 
hallucinations, delusions, and paranoid ideation improved 
substantially when he began taking his psychiatric 
medications regularly at therapeutic levels and the symptoms 
have continued to be relatively well controlled since 2005.  
The institution of Clozapine was noted to have been essential 
in controlling the psychotic symptoms.  The examiners noted 
the Veteran's statement that his inpatient treatment in the 
Northport PTSD unit gave him an understanding that all of his 
psychiatric symptoms were primarily related to his 
experiences in the Persian Gulf; however, they observed that 
his subsequent hospitalizations for psychosis suggest that 
his treatment for PTSD did not control or effectively 
diminish his psychotic symptoms.

As for the Veteran's history since the last VA examination, 
the examiners noted that he has not been gainfully employed 
but that he continued to attend Clubhouse of Suffolk until 
earlier that year, performing clerical or organizational 
tasks several days a week as a client and/or volunteer.  The 
Veteran stated that this work was assigned irregularly, 
although the examiners noted that the treatment notes suggest 
that he worked regularly as a receptionist part-time.  He 
attributed his lack of substantial employment over the last 
12 months to his psychiatric symptoms (noted by the examiners 
as auditory hallucinations, impaired concentration, and lack 
of motivation likely associated with schizophrenia) and PTSD-
related re-experiencing symptoms and hypervigilance.  He 
reported living in a three-quarter house with housemates, 
attending AA meetings regularly, and having a network of 
friends, apparently primarily other AA members.  The 
examiners noted that the treatment notes discuss a quasi-
romantic relationship with a woman he met in AA, but could 
not date because of AA rules, who died recently.  The Veteran 
also reported seeing his parents regularly, noting that he 
now has a stable relationship with his mother.  The examiners 
noted that the Veteran has not received any inpatient 
psychiatric treatment since the last examination, that he has 
been successfully stabilized on Clozapine, that he has had a 
very good therapeutic experience with a psychology intern at 
the Northport VA in 2007, and that he had attended counseling 
at the Clubhouse of Suffolk until July or August 2008.

The Veteran then complained of memories and flashbacks of his 
experiences in the Persian Gulf with multiple triggers; very 
infrequent auditory hallucinations, which almost always 
consist of the voice of his NCO in the Persian Gulf; and 
difficulty reading because of impaired concentration.  He 
reported living in a house for clients with severe and 
persistent mental illness and that his social interaction 
revolves around his membership in AA, with few other friends 
or social contacts.  

Examination revealed that the Veteran was casually dressed 
and appropriately but carelessly groomed, with somewhat 
questionable hygiene.  Mood was generally euthymic or 
neutral; affect was congruent with thought content but 
somewhat constricted; speech and thought process were 
generally unimpaired, speaking at normal rate and rhythm with 
normal intonation; thinking was generally logical and goal 
directed without clear evidence of formal thought disorder, 
although displaying some loosening of associations following 
psychological testing; and judgment and insight were present.  
He denied suicidal and homicidal ideation, intent, and plan.  
He denied delusions but reported infrequent auditory 
hallucinations.  Long-term recall was sometimes inconsistent 
with historical information contained in the treatment notes, 
and attention and concentration were variable.  He gave an 
abstract interpretation of a proverb and was able to define a 
verbal similarity but was unable to spell the word "world", 
suggesting mild to moderate cognitive impairment, given his 
educational level of attainment-a master's degree.  He 
reported generally adequate maintenance of personal hygiene 
and competent management of finances, diet, and other 
activities of daily living.  He did not report recent panic 
attacks, obsessive thoughts, or rituals that interfere with 
functioning.  He also reported infrequent sleep disturbance 
because of nightmares but noted that generally he gets an 
adequate amount of sleep.  

The examiners noted that the psychological testing results 
may be invalid because of the Veteran's inconsistent 
endorsement of large numbers of psychological symptoms during 
the latter portion of testing, suggesting carelessness or 
loss of concentration.  They observed that, assuming 
validity, his scores are consistent with diagnoses of 
schizophrenia and PTSD.

The examiners reached consensus diagnoses of schizophrenia, 
paranoid type, representing a continuation of previous 
diagnoses of schizoaffective disorder, schizophrenia, and 
psychotic disorder NOS (not otherwise specified).  They 
agreed that the Veteran's current auditory hallucinations, 
paranoid ideation, delusions, and social withdrawal are most 
likely associated with his schizophrenia and not with PTSD.  
The examiners then opined that the Veteran's schizophrenia 
was not caused by service or had its onset during service.  
They noted that, although the Veteran stated during his 
examination that his auditory hallucinations have almost 
always had military content, a review of past treatment notes 
shows his report that his hallucinations have been, 
variously, unintelligible, command hallucinations to kill 
himself, or derogatory, and did not refer to his experiences 
in the military.

The examiners stated that the Veteran's PTSD symptoms 
included frustration and anger about the war in Iraq, which 
trigger guilt about "not finishing what we started," 
nightmares, intrusive thoughts about his time in combat, 
discomfort when enclosed or in crowds, and feelings of 
estrangement from some non-veterans.  It was noted that the 
Veteran related his combat experiences during the examination 
with little or no hesitation or distress, suggesting that he 
is currently able to process and control the residual effects 
of combat stressors.  The examiners also noted that his 
impaired concentration, although likely associated primarily 
with schizophrenia, was impossible to evaluate separately 
from his PTSD symptoms.  They observed that the Veteran 
continued to report symptoms meeting DSM-IV criteria for 
PTSD, including re-experiencing credible combat stressors in 
nightmares and in intrusive thoughts and memories, increased 
arousal with occasional sleep disturbance and hypervigilance, 
and signs and symptoms of numbing and avoidance with 
restricted range of affect and no sense of a future.  The 
examiners stated that the Veteran reports mild to moderate 
symptoms of PTSD and mild to moderate symptoms of 
schizophrenia, presently on a daily basis without remission 
since the last VA examination.  They then stated that there 
is occasional decrease in work efficiency or there are 
intermittent periods of inability to perform occupational 
tasks due to PTSD signs and symptoms but the Veteran was 
generally satisfactorily functioning with routine behavior, 
self-care, and conversation normal.  

The examiners diagnosed of schizophrenia, paranoid type; and 
PTSD, chronic.  They assigned a current GAF score of 60, 
which reflects  symptoms of schizophrenia, including 
occasional auditory hallucinations, impaired concentration, 
limited socialization, mild neglect of hygiene, and need for 
continuous medication; and symptoms of PTSD, including re-
experiencing symptoms, preoccupation with the war in Iraq, 
and discomfort in crowds.  They also assigned  GAF score of 
50 to 60 for  the past year.

The examiners made the following specific findings: 
inconsistent memory for past psychiatric history; mildly 
depressed mood currently, with a past history of suicidal 
ideation but not in the last year; anxiety in crowded 
situations or in the back of vehicles, but no current panic 
attacks; currently normal sleep patterns except when 
infrequently disturbed by nightmares; no recent instances of 
significantly impaired judgment but past difficulties with 
medication compliance; no reports of significant impulsivity 
or suicidal ideation in the last two years; infrequent 
auditory hallucinations; and no formed delusions.

The examiners noted that the GAF score represents a combined 
score addressing impairment due to both disorders and 
reiterated that the Veteran's PTSD symptoms are mild and 
result in only occasional social and occupational impairment.  
They stated that the Veteran's psychotic, schizophrenic 
symptoms, in particular his difficulty maintaining 
concentration and problems with short-term memory, interfered 
significantly with his ability to perform clerical and other 
tasks at Clubhouse of Suffolk in 2006 but he reported being 
able to work as a receptionist several hours a day at the 
same agency in 2007.  The examiners added that, because the 
Veteran has not been gainfully employed in the past year, it 
was impossible to give an opinion about his current ability 
to seek and maintain employment, although they felt that the 
Veteran is likely capable of organized and productive 
activity.

The examiners reiterated their opinion that the Veteran 
displays symptoms clearly attributable to schizophrenia 
distinct from symptoms of PTSD, including auditory 
hallucinations, delusions, paranoid ideation, impaired 
organization, and lack of motivation.  They noted that it is 
not medically possible to distinguish his PTSD symptoms of 
impaired concentration, hypervigilance, and feelings of 
estrangement from his schizophrenic symptoms of impaired 
concentration, paranoia, and social withdrawal.  Lastly, they 
added that the Veteran's schizophrenia is at least as likely 
as not responsible for the decline, since 2001, in the 
Veteran's ability to function effectively in a work 
environment commensurate with his educational level.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

Initially, the Board notes that the record previously 
contained conflicting medical comments  from a VA examiner 
and the Veteran's VA treating psychiatrists as to extent to 
which the Veteran's service-connected PTSD and other 
psychiatric conditions impair his ability to work and relate 
to others.  Thus, the Board requested a medical opinion by a 
panel of at least two psychiatrists to resolve the claim on 
appeal.  That opinion was provided in October 2008.  Based as 
it was on a panel examination of the Veteran, the DSM-IV, and 
consideration of the Veteran's documented medical history and 
assertions, the Board finds that this VA medical opinion 
constitutes the most persuasive medical evidence on this 
question.  While the March 2005 VA treatment note reflects a 
treatment psychiatrist's opinion that the Veteran's symptoms, 
including auditory hallucinations, are part of his PTSD, 
unlike the October 2008 VA examiners, the psychiatrist did 
not review the claims file or provide any rationale for the 
opinion.  Given the above, the Board finds that not all of 
the Veteran's psychiatric symptomatology is attributable to 
PTSD.  The October 2008 examiners attributed the symptoms of 
auditory hallucinations, delusions, paranoid ideation, 
impaired organization, problems with short-term memory, lack 
of motivation, and neglect of hygiene to schizophrenia.  
Further, the examiners stated that the schizophrenia was not 
caused by service or had its onset during service.  Thus, the 
Board,   finds that the above-noted  symptoms are related to 
schizophrenia, not service-connected PTSD, and the Board will 
not consider them  in evaluating his PTSD.  See 38 C.F.R. 
§ 4.14.  

The Board points out, however,  that, if it is not medically 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the veteran's service-connected conditions.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  As the record 
reflects that it is not medically possible to distinguish the 
Veteran's PTSD symptoms of impaired concentration, 
hypervigilance, and feelings of estrangement from his 
schizophrenic symptoms of impaired concentration, paranoia, 
and social withdrawal, the Board will consider all of these 
symptoms  in evaluating his  service-connected PTSD.

Collectively, the aforementioned medical evidence-to 
particularly include the report of the October 2008 VA 
examination- reflects that, since the September 26, 2002 
effective date of the grant of service connection, 
psychiatric symptoms attributable to  PTSD primarily include  
depressed mood, anxiety, hypervigilance, panic attacks 
(weekly or less often), chronic sleep impairment, and 
impaired concentration.  These symptoms are reflective of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) contemplated in the currently assigned 
30 percent rating.  Indeed, the October 2008 examiners 
specifically concluded that the Veteran's PTSD symptoms 
result in occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks.

The Board also notes that the GAF scores assigned are largely 
consistent with the 30 percent rating assigned.  These scores 
have ranged from 50 to 60.  According to the DSM-IV, GAF 
scores from 41 to 50 indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging  from 51 to 60 indicate 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

Given the Veteran's symptoms, the Board observes that the GAF 
scores between 51 and 60 are more reflective of the severity 
of his PTSD.  In this regard, the record reflects that he may 
have occasional panic attacks and that he has few friends.  
As regards the GAF scores of 50, the only symptom indicative 
of a GAF score from 41 to 50 that the Veteran has exhibited 
on occasion-suicidal ideation-has been attributed to the 
nonservice-connected schizophrenia by the June 2003 examiner.  
Further, the October 2008 examiners described the Veteran's 
PTSD as mild to moderate.

The Board points out that, at no point during the period in 
question has the Veteran's psychiatric symptomatology more 
nearly approximated the level of disability contemplated in 
the next higher, 50 percent, rating.  In this regard, the 
medical evidence does not show that he has had flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once per week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly-learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; or disturbances of motivation and 
mood that are characteristic of a 50 percent rating.  
Although the Veteran may have difficulty in establishing and 
maintaining social relationships, he has been able to 
maintain relations with AA and treatment members and even 
improve his relations with his mother and step-father.  
Further, the Board observes that any disturbance of 
motivation has been attributed to the nonservice-connected 
schizophrenia.  Thus, his overall PTSD disability picture has 
not been  reflective of at least occupational and social 
impairment with reduced reliability and productivity.  As the 
criteria for the next higher, 50 percent, rating have not 
been  met, it logically follows that the criteria for an even 
higher rating  likewise have not been t met.  

The Board also finds that there is no showing that, at any 
point since the effective date of the grant of service 
connection, the disability under consideration has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b) (cited in the May 
2005 SSOC).  

The Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating for each period).  
Although the Veteran is not currently working, the October 
2008 examiners indicated that primarily his schizophrenia 
symptoms interfered significantly with his work at Clubhouse 
of Suffolk.  Further, the Veteran stated that work brings 
about auditory hallucinations, which again are due to 
schizophrenia.  Moreover, the October 2008 examiners stated 
that the Veteran is capable of organized and productive 
activity.

There also is no evidence that the disability has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  Although the record reflects that the Veteran has 
been hospitalized psychiatrically several times, the record 
indicates that the admissions were primarily due to the 
nonservice-connected schizophrenia.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Fenderson, and that the claim for 
higher initial rating for PTSD must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


